El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
“[Qluien es negligente no ejerce, sino sólo simula ejercer el derecho.’’(1)
La Honorable Georgina Candal, jueza del Tribunal de Primera Instancia de la Sala Superior de Bayamón, elevó ante este Tribunal una “minuta” en la cual se hacía un resumen de la conducta profesional observada por los Ledos. Héctor Collazo Maldonado y Nelson Rivera Cabrera, abogados que representaban a la parte demandante en un pleito de daños y perjuicios, por impericia médica, que se estaba tramitando ante el mencionado tribunal de instancia. Examinada la referida “minuta”, el Tribunal es-timó procedente referir el asunto, para la correspondiente investigación e informe, a la Oficina del Procurador General de Puerto Rico.
El Procurador General (Procurador) rindió un detallado y comprensivo informe. Del informe surge, en lo perti-nente, que los referidos abogados mal informaron o hicie-ron falsas representaciones al tribunal de instancia e in-cumplieron con su responsabilidad profesional, de manera reiterada, al no informar, con honestidad, al referido tribunal sobre la verdadera situación respecto a la prueba peri-cial con que contaban y al no contestar interrogatorios que le fueron sometidos por la parte contraria, conducta que causó que el foro primario le impusiera sanciones económi-cas montantes a $1,100 a dichos abogados y que, al éstas no ser satisfechas, puso en peligro de desestimación la causa de acción de sus representados.
*145En su Informe, el Procurador calificó la referida con-ducta como “un clásico ejemplo de desidia, despreocupa-ción, crasa negligencia e irresponsabilidad profesional”.(2) En resumen, concluyó que dicha conducta resultaba clara-mente violatoria de las disposiciones de los Cánones 12,18, 35 y 38 del Código de Ética Profesional.
En vista de dicho Informe, mediante Resolución a esos efectos, instruimos al Procurador para que procediera a presentar las correspondientes querellas contra los aboga-dos Collazo Maldonado y Rivera Cabrera. Presentadas las querellas, el licenciado Collazo Maldonado contestó, mas no así el licenciado Rivera Cabrera.(3) Designamos al ex Juez Superior, Ledo. Enrique Rivera Santana, como Comi-sionado Especial. El licenciado Rivera Santana rindió el correspondiente informe. Un examen del informe demues-tra que las determinaciones de hecho que realizara el Co-misionado Especial confirman lo expresado por el Procura-dor en el informe que dicho funcionario presentara ante este Tribunal.(4)
Examinado el informe rendido por el Comisionado Es*146pecial, le concedimos a todas las partes —esto es, al Procu-rador y a los dos abogados querellados— un término simul-táneo de treinta días para que “procedieran] oportunamente [a expresar] sus posiciones, y objeciones, si alguna, al referido Informe”. Resolución de 5 de mayo de 2000. El Procurador prontamente compareció, expresando su conformidad con el mismo. Los abogados querellados no comparecieron. Partimos de la premisa que éstos no tienen objeción alguna al informe rendido por el Comisionado Especial. Resolvemos.
En más de una ocasión hemos resuelto que un abogado que acepta un caso y luego no demuestra la competencia y diligencia que exige el ejercicio de la abogacía violenta las disposiciones del Código de Ética Profesional. In re Laborde Freyre, 149 D.P.R. 59 (1999). Todo abogado tiene la obligación de atender los intereses de sus clientes desplegando la mayor diligencia, celo y cuidado en los asuntos que se le han encomendado. Canon 18 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Véanse, además: In re Cardona Ubiñas, 156 D.P.R. 340 (2002); In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Avilés Vega, 141 D.P.R. 627 (1996); In re Acosta Grubb, 119 D.P.R. 595 (1987).
A esos efectos hemos reiterado que el deber de diligencia profesional es incompatible con la desidia, despreocupación, inacción y displicencia. In re Padilla Pérez, *147135 D.P.R. 770, 776 (1994); In re Pérez Santiago, 131 D.P.R. 676 (1992). Todo abogado puede asumir cualquier representación legal si se prepara adecuadamente y no im-pone gastos ni demoras irrazonables a su cliente y a la administración de la justicia. Canon 18, ante. Su desem-peño debe ser siempre adecuado, responsable, capaz y efectivo. In re Román Rodríguez, 152 D.P.R. 520 (2000).
Entre algunos de los muchos tipos de conducta que hemos sancionado y catalogado como violatorios de este importante deber de diligencia, se encuentran: no comparecer a los señalamientos del tribunal',(5) no contestar interrogatorios que le son sometidos',(6) no informar a las partes sobre la presentación de un perito';(7) desatender o abandonar el caso;(8) permitir que expire el término prescriptivo o jurisdiccional de una acción',(9) cualquier tipo de actuación negligente que pueda conllevar o, en efecto, resulte en la desestimación o archivo del caso.(10)
Indudablemente la conducta de los abogados en el pre-sente caso contravino lo dispuesto en el Canon 18, ante, y la norma jurisprudencial expuesta anteriormente. Los abo-gados incumplieron crasamente con el deber de diligencia al no presentar el informe pericial; no informarle pronta-mente al tribunal y a las partes respecto a los problemas *148confrontados con el perito; no comparecer a los señala-mientos del tribunal, y al no contestar los interrogatorios. El hecho de que tales actuaciones, en varias ocasiones, haya puesto a los demandantes en riesgo de ver su causa de acción desestimada, constituye el mejor ejemplo de la falta de diligencia exhibida por los aquí querellados.
De igual manera, la actuación de los querellados al no informarle a sus clientes sobre la no disponibilidad del perito, y los problemas confrontados con relación a éste, constituyó una grave falta en contravención a lo estatuido en el Canon 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. En éste se exige que el abogado mantenga siempre informado a su cliente de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. Véanse, además: In re Cardona Ubiñas, ante; In re Ortiz Velázquez, ante; In re Vélez Valentín, 124 D.P.R. 403 (1989); In re Arana Arana, 112 D.P.R. 838 (1982).
Por otro lado, el no actuar con premura con relación a la presentación del informe de prueba pericial, unido al constante incumplimiento con las órdenes del tribunal de instancia y al hecho de no satisfacer las sanciones impuestas, tuvo el efecto de dilatar irrazonablemente el procedimiento judicial. Ello en contravención a lo preceptuado en el Canon 12 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, que dispone, en lo pertinente, que “[e]s deber del abogado ... ser puntual en su asistencia y conciso y exacto en el trámite y presentación de sus causas. Ello implica desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución”. In re Guadalupe, Colón, 155 D.P.R. 135 (2001). Hemos expresado que esta obligación ha de cumplirla el abogado en todas las etapas de un litigio, y comprende el acatar fielmente las órdenes del tribunal. In re Pagán Hernández, 141 D.P.R. 113 (1996). Cónsono con lo anterior, hemos enfatizado que los abogados deben la más estricta observancia a las órdenes judiciales. In re Ortiz Velázquez, *149ante, pág. 313; In re Padilla Pérez, ante, pág. 778; Martínez Rivera v. Sears, Roebuck, 98 D.P.R. 641 (1970). De otro modo pueden quedar sujetos a nuestro rigor disciplinario.
La constante desobediencia de los aquí querellados para con las órdenes del tribunal de instancia demuestra una grave infracción a los principios básicos de ética profesional que exigen el mayor respeto hacia los tribunales. El comportamiento de todo abogado “no debe ser otro que el fiel cumplimiento de la ley y el respeto al poder judicial”. In re Díaz Alonso, Jr., 115 D.P.R. 755, 762 (1984). Véase Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787, 791 (1974).
Por otra parte, el que dichos abogados, por espacio de aproximadamente dos años, incurrieran en una falsa representación de hechos ante el tribunal de instancia creando una expectativa de que contaban con un perito médico que estaba disponible para comparecer, cuando no era así, no puede menos que llevarnos a concluir que tal deshonestidad violentó el Canon 35 del Código de Etica Profesional, 4 L.P.R.A. Ap. IX. Éste específicamente dis-pone que la conducta de todo abogado ante los tribunales debe ser sincera y honrada. “[N]o es sincero ni honrado el utilizar medios inconsistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos ...”. íd. Véase In re Pagán Hernández, ante, pág. 119. Asimismo, dicha conducta infringe lo preceptuado en el Canon 38 a los efectos de que todo abogado debe conducirse de forma digna y honorable, aportando a la consecución de una mejor administración de la justicia. 4 L.P.R.A. Ap. DC, C. 38.
Por último, la dejadez y despreocupación de los querellados al no contestar las órdenes de este Tribunal, como tampoco la querella disciplinaria, por parte del licenciado Rivera Cabrera, constituye una negativa incomprensible y contumaz de un miembro del foro en cumplir con los *150procedimientos establecidos por este Tribunal. En más de una ocasión hemos advertido que conducta de esa índole no será tolerada por esta Curia. In re Nicot Santana, 129 D.P.R. 717 (1992); In re Pagán Rodríguez, 122 D.P.R. 532 (1988); In re Rosa Batista, 122 D.P.R. 485 (1988).
HH I — I
Es correcto que los tribunales de instancia poseen el poder inherente para vindicar la majestad de la ley y para hacer efectiva su jurisdicción, pronunciamientos y órdenes. E.L.A. v. Asociación de Auditores, 147 D.P.R. 669, 681 (1999); Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529, 535 (1989); Sterzinger v. Ramírez, 116 D.P.R. 762, 787 (1985). El efectivo funcionamiento de nuestro sistema judicial y la rápida disposición de los asuntos litigiosos requieren que los jueces de instancia tengan gran flexibilidad y discreción para lidiar con el diario manejo y tramitación de los asuntos judiciales. Pueblo v. Vega, Jiménez, 121 D.P.R. 282, 287 (1988). Es por ello que a éstos se les ha reconocido poder y autoridad suficiente para conducir los asuntos litigiosos ante su consideración y para aplicar correctivos apropiados en la forma y manera que su buen juicio les indique. Ortiz Rivera v. Agostini, 92 D.P.R. 187, 193-194 (1965).
En virtud de esos poderes, los tribunales de instancia tienen a su alcance múltiples mecanismos procesales para mantener y asegurar el orden en los procedimientos ante su consideración, para hacer cumplir sus órdenes y para realizar cualquier otro acto que resulte necesario para cumplir a cabalidad sus funciones. E.L.A. v. Asociación de Auditores, ante. Asimismo, tienen el poder de to-mar medidas dirigidas a supervisar y controlar la conducta de los abogados que postulan ante sí. Meléndez v. Caribbean Int’l News, 151 D.P.R. 649 (2000); K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633, 637-638 (1988). Algunos de *151estos mecanismos son: las multas y sanciones económi-cas,(11) el desacato civil y criminal,(12) la facultad para des-calificar abogados,(13) y la facilitad para ordenarle a un abo-gado que renuncie a la representación legal de su cliente,(14) entre otros.
De lo anterior se colige que, en efecto, los tribunales de instancia tienen a su haber suficientes métodos para controlar los procedimientos, poner en vigor sus órdenes e inclusive para supervisar y controlar la conducta de los abogados que ante ellos postulan; ello sin que sea necesaria nuestra intervención.
Es por ello que estamos de acuerdo en que los múltiples mecanismos procesales que tienen a su disposición los tribunales de instancia hacen innecesario que ejerzamos nuestra jurisdicción disciplinaria en todo caso en que se denuncie una irregularidad menor en torno a la conducta de un abogado. Del mismo modo, estamos contestes en que un caso que verse, exclusivamente, sobre la falta de pago de sanciones impuestas por el tribunal a un abogado es un ejemplo del tipo de situación en que los tribunales tienen la potestad de utilizar sus mecanismos procesales sin que sea necesario que este Tribunal ejerza sus prerrogativas disciplinarias.
*152Ahora bien, la conducta exhibida por los abogados en el caso de autos, en particular la del Ledo. Nelson Rivera Cabrera, traspasó los linderos que permiten limitar los meca-nismos correctivos a los disponibles por los tribunales de instancia. Éste no es un simple caso de falta de pago de sanciones, sino uno en que la conducta de los abogados trascendió a un nivel que claramente requiere la interven-ción de este Tribunal. Ello por razón de que la conducta observada contraviene las normas y los principios básicos de ética que rigen la profesión jurídica.
I — I HH HH
En resumen, parece claro que el cúmulo de actuaciones llevadas a cabo por los querellados no estuvo a la altura de la responsabilidad ética que imponen los Cánones 12, 18, 19, 35 y 38 del Código de Ética Profesional, ante. En esta clase de situaciones, recae exclusivamente sobre este Tribunal, en virtud de nuestro poder constitucional e inherente para reglamentar la profesión jurídica, velar por el fiel cumplimiento de los postulados del Código de Ética Profesional. (15) Si bien los tribunales de instancia poseen mecanismos para controlar y supervisar la conducta de los abogados que postulan ante sí, éstos no ostentan la facultad para disciplinarlos cuando violentan los cánones del Código de Ética Profesional. Tal facultad constituye prerrogativa exclusiva de este Tribunal. Al constituir la conducta aquí exhibida una abierta violación a los cánones del Código de Ética Profesional, se impone que, en esta ocasión, ejerzamos nuestro poder disciplinario. Ello considerando que conducta de tal índole nos ha llevado, en el pasado, a ejercer dicho poder.
Actuar de otro modo tendría el efecto de transmitirle a la clase togada el peligroso mensaje de que, ante *153conducta como la aquí exhibida, este Tribunal permane-cerá cruzado de brazos y no ejercerá su función disciplinaria. Ello resulta, en nuestro criterio, impermisible. Debemos recordar lo que bien expresamos en una ocasión anterior, a los efectos de que “[n]o podemos pasar por alto los postulados que emanan de los Cánones de Ética Profesional, pues se debilita y amedrenta la con-fianza depositada en la profesión legal”. (Enfasis suplido.(16)
IV
Sólo nos resta determinar la sanción a imponerse en el presente caso a los abogados querellados. Somos del crite-rio que la conducta observada por los abogados Collazo Maldonado y Rivera Cabrera amerita la imposición de una suspensión del ejercicio de la abogacía, y de la notaría, al primero, por un período de treinta días, y al segundo, por un período de cuarenta y cinco días; términos que comen-zarán a contarse a partir de la notificación de la presente Opinión y Sentencia a dichos abogados. Le imponemos a éstos el deber de notificar a todos sus clientes de su pre-sente inhabilidad de seguir representándolos, devolver cualesquiera honorarios recibidos por trabajos no realiza-dos e informar oportunamente de su suspensión a los dis-tintos foros judiciales y administrativos del País. Deberán, además, certificarnos dentro del término de treinta días a partir de su notificación el cumplimiento de estos deberes, notificando también al Procurador.
El Alguacil de este Tribunal procederá de inmediato a incautarse de la obra notarial y sello notarial de Héctor Collazo Maldonado y Nelson Rivera Cabrera, debiendo en-tregarlos a la Oficina de Inspección de Notarías para el correspondiente examen e informe a este Tribunal.

Se dictará Sentencia de conformidad.

*154La Juez Asociada Señora Naveira de Rodón emitió una opinión disidente, a la cual se unió el Juez Presidente Se-ñor Andréu García. El Juez Asociado Señor Fuster Berlin - geri no intervino.
— O —

 Colón Prieto v. Géigel, 115 D.P.R. 232, 240 (1984), citando a J.B. Iturraspe, Función social de la abogacía, 2da ed., Argentina, Ed. Castellví, 1967, pág. 44.


 Informe del Procurador General, pág. 8.


 En. vista a ello, resolvimos que se entendía negada la querella presentada en contra del licenciado Rivera Cabrera.


 De un examen independiente de los autos, claramente se desprende la con-ducta negligente e impropia de los abogados. Veamos.
En primer lugar, resalta el reiterado incumplimiento de los querellados a su deber de informarle al tribunal de instancia, y a la otra parte, sobre la prueba peri-cial que presentarían en corte. Esto conllevó que el referido tribunal emitiera órde-nes, apercibiendo a la parte representada por estos abogados que no admitiría en evidencia el informe pericial. También les apercibió, en dos ocasiones, que de incum-plir con la orden de presentar el referido informe decretaría la desestimación de la demanda.
Asimismo, los aquí querellados faltaron a su obligación de realizar las gestiones necesarias para que íueran contestados unos interrogatorios que le fueron sometidos por la parte adversa, lo cual puso en riesgo la causa de acción de los demandantes, sus representados. Ello considerando que el tribunal de instancia había emitido una orden apercibiéndoles de la posible desestimación de su demanda. También incum-plieron con uno de los señalamientos hechos por el tribunal al no comparecer a la conferencia con antelación al juicio.
Por otro lado, resulta claro que, desde el comienzo del litigio, el querellado Rivera Cabrera conocía sobre la no disponibilidad del perito contratado. Sin embargo, pasaron casi tres años y nunca notificó de este hecho a las partes, al tribunal ni a los abogados de la parte adversa.
*146Surge del expediente que el tribunal le impuso a los abogados varias sanciones económicas montantes a mil cien dólares por el reiterado incumplimiento de éstos para con las órdenes emitidas por dicho foro. Es de notar que para el año 1998, fecha en que el tribunal decidió elevar el expediente ante este Tribunal, dichas sanciones aún no habían sido satisfechas. Como si esto fuera poco, los dos abogados involucra-dos no respondieron a la orden emitida por este Tribunal en la que le concedimos un término para que se expresaran en torno al informe emitido por el Comisionado Especial. Por su parte, Rivera Cabrera no contestó la querella disciplinaria y tampoco compareció a los procedimientos ante el Comisionado Especial.


 Véanse: In re Marrero Figarella, 146 D.P.R. 541 (1998); In re Pagán Hernández, 141 D.P.R. 113 (1996); In re Pérez Santiago, 131 D.P.R. 676 (1992); Acevedo v. Compañía Telefónica de P.R., 102 D.P.R. 787 (1974); In re Acosta Grubb, 119 D.P.R. 595 (1987).


 Véanse: In re Maduro Classen, 142 D.P.R. 611 (1997); In re Pérez Santiago, ante; Maldonado v. Srio. de Rec. Naturales, 113 D.P.R. 494 (1982).


 Véase In re Marrero Figarella, ante.


 Véanse: In re Guadalupe, Colón, 155 D.P.R. 135 (2001); In re Laborde Freyre, 149 D.P.R. 59 (1999); In re Pérez Santiago, ante; In re Acosta Grubb, ante; In re Díaz Alonso, Jr, 115 D.P.R. 755 (1984); In re Coll, 101 D.P.R. 799 (1973).


 Véanse: In re Padilla Pérez, 135 D.P.R. 770 (1994); In re Pérez Santiago, ante; In re Vélez Valentín, 124 D.P.R. 403 (1989); Pueblo v. Miranda Colón, 115 D.P.R. 511, 512 (1984).


 Véanse: In re Guadalupe, Colón, ante; In re Rosario, 116 D.P.R. 462 (1985); In re Laborde Freyre, ante; In re Padilla Pérez, ante; Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807 (1986); In re Acosta Grubb, ante; Maldonado v. Srio. de Rec. Naturales, ante.


 Véanse: Regla 5(c) para la Administración del Tribunal de Primera Instan-cia del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. Ap. II-A (ed. 1998); Reglas 37.3 y 44.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 85 del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A; Imp. Vilca, Inc. v. Hogares Crea, Inc., 118 D.P.R. 679 (1987); Dávila v. Hosp. San Miguel, Inc., ante.


 4 L.P.R.A. sec. 362b; Regla 40.9 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 242(a) y (b) de Procedimiento Criminal, 34 L.P.R.A. Ap. II; In re Hon. Díaz García, T.P.I., 158 D.P.R. 549 (2003); Pueblo v. Santiago Agricourt, 147 D.P.R. 179 (1998); Pueblo v. Lamberty González, 112 D.P.R. 79 (1982); Pérez Pascual v. Vega Rodríguez, 124 D.P.R. 529 (1989); Pueblo v. Vega, Jiménez, 121 D.P.R. 282 (1988).


 Véanse: Meléndez v. Caribbean Int’l News, 151 D.P.R. 649 (2000); Fed. Pesc. Playa Picúas v. U.S. Inds., Inc., 135 D.P.R. 303, 317 esc. 25 (1994); K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633 (1988). En este último caso claramente esta-blecimos que el procedimiento de descalificación no constituye de por sí una acción disciplinaria, ya que la potestad de disciplinar a la clase togada recae exclusiva-mente sobre este Tribunal. íd., pág. 638.


 Véase In re Orlando Roura, 119 D.P.R. 1 (1987).


 Véanse: K-Mart Corp. v. Walgreens of P.R., Inc., ante, págs. 637-638; In re Díaz Alonso, Jr., ante, pág. 760.


 In re Bonilla Rodríguez, 154 D.P.R. 684 (2001).